On November 16,2006, the Defendant was sentenced for Count I: Burglary, a felony, in violation of Section 45-6-204(1), MCA, to Montana Department of Corrections for a period of Ten (10) years, with all of that time suspended upon the conditions set forth in the Judgment on November 16, 2006; for Count II: Attempt (Burglary), a felony, in violation of Sections 45-4-103 and 45-6-204(1), MCA, sentenced to the Montana Department of Corrections for a period of Ten (10) years, with all of that time suspended, upon the conditions set forth in the Judgment on November 16, 2006; for Count III: Criminal Possession of Dangerous Drugs (Clonanzepam), a felony, in violation of Section 45-9-102, MCA, sentenced to Montana State Prison for a period of Five (5) years, with all of that time suspended, upon the conditions set forth in the Judgment on November 16, 2006. Sentences for Counts I and II shall rim concurrently with each other. The sentence imposed for Count III shall run consecutively to sentences imposed for Counts I and II. The foregoing sentence shall rim concurrently with the sentence imposed in Cause No. BDC-2006-144; Defendant granted credit for time served prior to sentencing for August 7, 2006 - November 16, 2006; shall successfully complete the program at Treasure State Correctional Training Center (boot camp); and other terms and conditions given on November 16, 2006.
On April 11, 2013, the Court revoked the suspended sentence previously imposed on November 16, 2006. On July 11, 2013, the Defendant was sentenced for Count I to Montana State Prison for a period of Twelve (12) years, with Three (3) years suspended, upon all previously imposed conditions; sentenced for Count II to Montana State Prison for a period of Twelve (12) years, with Three (3) years suspended, upon all previously imposed conditions; sentenced for Count III to Montana State Prison for a period of Twelve (12) years, with Three (3) years suspended, upon all previously imposed conditions. The foregoing sentences shall run concurrently with each other and with the sentence imposed upon the defendant in Cause No. BDC-2006-144; Defendant granted credit for time served prior to sentencing for January 29, 2013 - July 11, 2013; and other terms and conditions given July 11, 2013.
On November 7, 2013, the Defendant’s Application for review of that sentence was scheduled to be heard by the Sentence Review Division of the *94Montana Supreme Court (hereafter “the Division”).
DATED this 12th day of December, 2013.
The Defendant was present and was represented Pro se. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he did not wish to proceed with his Sentence Review hearing. The Defendant stated he wished to withdraw his Application for Review of Sentence in this matter.
Therefore, it is the unanimous decision of the Division to grant the Defendant’s request and his Application for Review of Sentence is hereby withdrawn. All matters in the above-named case before the Division are now concluded.
Done in open Court this 7 th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.